HARALSON, J.
— The four attachments mentioned in the bill were levied on the same goods, at different times, and have priority of lien according- to tlieir respective priorities of levy. The defendant in attachment did not replevy the property under section 555 (2964) of the Code; but, J. M. Cottingham, the complainant, who was not a party to the writs of attachment, interposed a claim thereto and executed a claim bond under section 4141 (3004) of the Code, to try the right of property in said goods. The goods attached were valued by consent of parties at $3,000. Monied judgments were,obtained in each of the attachment suits, and a judgment of condemnation of the property levied on was entered in each. There was one claim bond, executed in the sum of twelve thousand dollars, payable to all the attaching creditors jointly, more than four times the value of the goods levied on. The bond, on failure of claimant to return the property within the time required by law, was duly returned forfeited by the sheriff, and execution issued by the cleric of the court in each case against the claimant and his sureties, aggregating in amount more than the value of the property attached. The complainant has paid to the sheriff towards the satisfaction of these executions the sum of $3,995.65, which was sufficient if properly applied, to satisfy all said judgments and costs, except a balance on the judgment of Richardson Brothers & Co., whose attachment was the one last levied.
It is shown, that these several executions have been levied on complainant’s lands, and the sheriff has advertised them for sale. This bill was filed to enjoin that sale, and to obtain relief from further liability on said executions.
We have heretofore construed the statutes under which these claims were interposed, and the claim bond executed, holding “that when the execution issues on a forfeited claim bond, in cases of this character, Involving trials of the right of property, it should be for the assessed value of the property replevied by the claimant, not to exceed, in any event, the amount of plaintiff’s judgment, besides the assessed damages (if any) and costs. It is only when the property levied on is re-pbovied by a defendant in execution or attachment, that the execution, on a forfeiture of the replevy bond, runs *529against tlie obligors for the whole amount of the judgment and costs.”—Mass. & Block v. Long, 70 Ala. 237.
The case of Jaffray v. Smith, 106 Ala. 112, is substantially on all fours with the one before us, in which case the court reaffirmed the principles announced in the case above cited, and held that complainants, situated as the one here is, had a standing in a court of chancery for the relief against so manifest an injustice. It is unnecessary to supplement what was said in these cases, so well considered, as we can add nothing by way of elucidation to Avliat is there settled.
The court erred in dissolving the injunction.
Keversed and remanded.